Name: Commission Regulation (EEC) No 2782/79 of 12 December 1979 amending for the seventh time Regulation (EEC) No 1393/76 as regards the special rate for certain products of the wine-growing sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 79 No L 318/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2782/79 of 12 December 1979 amending for the seventh time Regulation (EEC) No 1393/76 as regards the special rate for certain products of the wine-growing sector purpose of calculating the monetary compensatory amounts valid on 15 November 1979 ; whereas, for these reasons, the special rates appearing in Annex III to Regulation (EEC) No 1393/76 must be adjusted in the case of the said currencies, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1393/76 is replaced by the following Annex : ANNEX III The special rate referred to in Article la of Regula ­ tion (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ( x), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (3), as last amended by Regulation (EEC) No 2594/79 (4), and in particular Article 18 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5), as last amended by Regulation (EEC) No 2280/79 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert into national currency the free-at-frontier reference prices for imported liqueur wines, with the exception of liqueur wines originating in Cyprus and called in the producer country 'Cyprus Sherry' ; whereas, for the currencies of the Member States maintained at any given moment within a maximum spread of 2-25 %, the special rate is the conversion rate resulting from the central rate ; whereas, with effect from 30 November 1979 , the central rates for these currencies have been changed ; whereas, for the currencies other than those specified above, the special rate for the period 16 December 1979 to 30 June 1980 is equal to the conversion rate in relation to all the currencies of the Member States maintained at any given moment within a maximum spread of 2-25 % resulting from the average rate taken into consideration for the 1 Belgian franc/Luxembourg franc : 0 0251321 ECU ; (b) for the Danish krone : 1 Danish krone : 0 129477 ECU ; (c) for the German mark : 1 German mark : 0-402888 ECU ; (d) for the French franc : 1 French franc : 0-171028 ECU ; (e) for the pound sterling : 1 pound sterling : 1 -49800 ECU ; (f) for the Irish pound : 1 Irish pound : 1-49656 ECU ; (g) for the Italian lira : 100 Italian lire : 0-0873265 ECU ; (h) for the Dutch guilder : 1 Dutch guilder : 0-364482 ECU.' Article 2 (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553/62. (2 ) OJ No L 263, 19 . 9 . 1973, p . 1 . P) OJ No L 54, 5 . 3 . 1979, p. 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1979 . (4) OJ No L 297, 24 . 11 . 1979, p. 4. (*) OJ No L 157, 18 . 6 . 1976, p. 20 . (*) OJ No L 262, 18 . 10 . 1979, p . 21 . No L 318/26 Official Journal of the European Communities 13 . 12. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1979 . For the Commission Finn GUNDELACH Vice-President